DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/6/2022.
Claim(s) 1-5 has/have been cancelled.
Claims(s) 6-15 has/have been added. 
Claims(s) 6-15 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, filed 1/6/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 7, filed 1/6/2022, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The interpretation has been withdrawn.
Applicant’s arguments, see page 7, filed 1/6/2022, with respect to the rejection of claims 1-5 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 8, with respect to claim(s) 1-5 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas as noted by “determine whether the response is for the preamble or not based on information, included in the response, on a system frame number”, as noted in claim 6 and similarly as noted in claims 13-15 are considered as directed to a technical improvement as noted on page 2 lines 10-37 and page 3, lines 1-13 of the specification of the original disclosure and as argued by the Applicant on pages 8-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 20170215207 embodiment #1 in view of Yi et al. US 20170215207 embodiment #2.

As to claim 6:
Yi et al. embodiment #1. discloses:
A terminal comprising: 
a transmitter configured to transmit a preamble in uplink; 
(“The UE receives an assigned random access preamble (S701). Methods of receiving the random access preamble may include a method using HO command generated by target eNB and sent via source eNB for handover, a method using a Physical Downlink Control Channel (PDCCH) in case of DL data arrival or positioning, and PDCCH for initial UL time alignment for a sTAG.”; Yi et al.; 0087)
(“The UE transmits the preamble to the eNode B after receiving the assigned random access preamble from the eNode B as described above (S703).”; Yi et al.; 0088)
(where
“terminal”
FIG. 3 illustrates “UE” with “PHY” which is considered as including “transmitter”
“transmits the preamble to the eNode B” maps to “transmit a preamble in an uplink”,
Performing “S703” based on the “RA preamble assignment” as received in “S701” as performed in FIG. 7 maps to “configured”

a receiver configured to receive a response in downlink; and 
(“Preamble transmission (S703) is on the indicated SCell and Random Access Response (S705) takes place on PCell.”; Yi et al.; 0092)
(“The UE attempts to receive a random access response within a random access response reception window indicated by the eNode B through a handover command or system information after transmitting the random access preamble in step S703 (S705).”; Yi et al.; 0089)
(where
“FIG. 3 illustrates “UE” with “PHY” which is considered as including “receiver”
(where
“Random Access Response (S705)” communicated from eNB to UE in FIG.7 maps to “receive a response in downlink”,
“configured”

a processor configured to determine whether the response is for the preamble or not based on information, included in the response,....
(“For example, in one embodiment, a certain PDCCH is CRC-masked with a radio network temporary identity (RNTI) “A” and information about data is transmitted using a radio resource “B” (e.g., a frequency location) and transmission format information “C” (e.g., a transmission block size, modulation, coding information or the like) via a certain subframe. Then, one or more UEs located in a cell monitor the PDCCH using its RNTI information. And, a specific UE with RNTI “A” reads the PDCCH and then receive the PDSCH indicated by B and C in the PDCCH information.”; Yi et al.; 0050)
(“As described above, the reason why the random access response includes the random access preamble identifier is because a single random access response may include random access response information of at least one UE and thus it is reported to which UE the UL Grant, the Temporary C-RNTI and the TAC are valid. In this step, it is assumed that the UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703.”; Yi et al.; 0090)
(where
FIG. 5 illustrates “processor”,
“determine whether the response is for the preamble or ... based on information, included in the response”, where “read” and performs “with RNTI “A”” maps to “determine whether”, “Random Access Response S705”/FIG. 7 maps to “response”, “RNTI “A”” maps to “information”, “preamble identifier matched to the random access preamble” maps to “response is for the preamble”, “matched” maps to “is for”, “with RNTI “A”” maps to “included”
“one or more UEs located in a cell monitor the PDCCH using its RNTI information” maps to “or not”, since the UEs other than the one with “RNTI “A”” will not match and will not read

Yi et al. embodiment #1 teaches performing RA preamble assignment, sending RA preamble on an uplink and receiving RA response on a downlink where the RNTI is based on the sent preamble.

Yi et al. embodiment #1 as described above does not explicitly teach:
on a system frame number
	
However, embodiment #2 further teaches a SFN capability which includes:
on a system frame number

(where
“SFN_id” maps to “system frame number”, where the “RNTI” is based on “SFN_id” which maps to “based”

Yi et al. embodiment #2 teaches a calculation for an RNTI which is based on SFN_id.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 7:
Yi et al. embodiment #1 as described above does not explicitly teach:
wherein, when the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein, when the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble.
 (“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 8:

wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
 (“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 9:
Yi et al. embodiment #1 as described above does not explicitly teach:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
 (“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 10:
Yi et al. embodiment #1 as described above does not explicitly teach:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
(“FIG. 11B is an example for RAP transmission using an extended RAR window (>10 subframes).”; Yi et al.; 0148)
(“In one embodiment, a radio frame of 10 ms is used and one radio frame includes 10 subframes.”; Yi et al.; 0048)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 11:
Yi et al. embodiment #1 as described above does not explicitly teach:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
(“FIG. 11B is an example for RAP transmission using an extended RAR window (>10 subframes).”; Yi et al.; 0148)
(“In one embodiment, a radio frame of 10 ms is used and one radio frame includes 10 subframes.”; Yi et al.; 0048)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 12:
Yi et al. embodiment #1 as described above does not explicitly teach:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
	
However, embodiment #2 further teaches a SFN capability which includes:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
(“FIG. 11B is an example for RAP transmission using an extended RAR window (>10 subframes).”; Yi et al.; 0148)
(“In one embodiment, a radio frame of 10 ms is used and one radio frame includes 10 subframes.”; Yi et al.; 0048)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 13:
Yi et al. embodiment #1. discloses:
A base station comprising: 
a receiver configured to receive a preamble in uplink; and 
 (“The UE receives an assigned random access preamble (S701). Methods of receiving the random access preamble may include a method using HO command generated by target eNB and sent via source eNB for handover, a method using a Physical Downlink Control Channel (PDCCH) in case of DL data 
(“The UE transmits the preamble to the eNode B after receiving the assigned random access preamble from the eNode B as described above (S703).”; Yi et al.; 0088)
(where
“UE” maps to “terminal”
FIG. 3 illustrates “UE” with “PHY” which is considered as including “transmitter”
“transmits the preamble to the eNode B” maps to “transmit a preamble in an uplink”,
Performing “S703” based on the “RA preamble assignment” as received in “S701” as performed in FIG. 7 maps to “configured”

a transmitter configured to transmit a response in downlink; 
 (“Preamble transmission (S703) is on the indicated SCell and Random Access Response (S705) takes place on PCell.”; Yi et al.; 0092)
(“The UE attempts to receive a random access response within a random access response reception window indicated by the eNode B through a handover command or system information after transmitting the random access preamble in step S703 (S705).”; Yi et al.; 0089)
(where
“receiver”
(where
“Random Access Response (S705)” communicated from eNB to UE in FIG.7 maps to “receive a response in downlink”,
“UE attempts to receive a random access response within a random access response reception window indicated by the eNode B” maps to “configured”

wherein the response includes information..., the information being used by a terminal for determining whether the response is for the preamble or not.
 (“For example, in one embodiment, a certain PDCCH is CRC-masked with a radio network temporary identity (RNTI) “A” and information about data is transmitted using a radio resource “B” (e.g., a frequency location) and transmission format information “C” (e.g., a transmission block size, modulation, coding information or the like) via a certain subframe. Then, one or more UEs located in a cell monitor the PDCCH using its RNTI information. And, a specific UE with RNTI “A” reads the PDCCH and then receive the PDSCH indicated by B and C in the PDCCH information.”; Yi et al.; 0050)
(“As described above, the reason why the random access response includes the random access preamble identifier is because a single random access response may include random access response information of at least one UE and thus it is reported to which UE the UL Grant, the Temporary C-RNTI 
(where
FIG. 5 illustrates “processor”,
“a specific UE with RNTI “A” reads the PDCCH”/”UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703” maps to “determine whether the response is for the preamble or ... based on information, included in the response”, where “read” and performs “with RNTI “A”” maps to “determine whether”, “Random Access Response S705”/FIG. 7 maps to “response”, “RNTI “A”” maps to “information”, “preamble identifier matched to the random access preamble” maps to “response is for the preamble”, “matched” maps to “is for”, “with RNTI “A”” maps to “included”
“one or more UEs located in a cell monitor the PDCCH using its RNTI information” maps to “or not”, since the UEs other than the one with “RNTI “A”” will not match and will not read

Yi et al. embodiment #1 teaches performing RA preamble assignment, sending RA preamble on an uplink and receiving RA response on a downlink where the RNTI is based on the sent preamble.

Yi et al. embodiment #1 as described above does not explicitly teach:
on a system frame number
	
However, embodiment #2 further teaches a SFN capability which includes:
on a system frame number
(“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)
(where
“SFN_id” maps to “system frame number”, where the “RNTI” is based on “SFN_id” which maps to “based”

Yi et al. embodiment #2 teaches a calculation for an RNTI which is based on SFN_id.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 14:
Yi et al. embodiment #1. discloses:
A communication system comprising: 
a terminal comprising: 
a transmitter configured to transmit a preamble in uplink; 
a base station comprising: 
a receiver configured to receive the preamble in uplink; and 
 (“The UE receives an assigned random access preamble (S701). Methods of receiving the random access preamble may include a method using HO command generated by target eNB and sent via source eNB for handover, a method using a Physical Downlink Control Channel (PDCCH) in case of DL data arrival or positioning, and PDCCH for initial UL time alignment for a sTAG.”; Yi et al.; 0087)
(“The UE transmits the preamble to the eNode B after receiving the assigned random access preamble from the eNode B as described above (S703).”; Yi et al.; 0088)
(where
“UE” maps to “terminal”
FIG. 3 illustrates “UE” with “PHY” which is considered as including “transmitter”
“transmits the preamble to the eNode B” maps to “transmit a preamble in an uplink”,
“configured”

a receiver configured to receive a response in downlink; and 
a transmitter configured to transmit the response in downlink.
 (“Preamble transmission (S703) is on the indicated SCell and Random Access Response (S705) takes place on PCell.”; Yi et al.; 0092)
(“The UE attempts to receive a random access response within a random access response reception window indicated by the eNode B through a handover command or system information after transmitting the random access preamble in step S703 (S705).”; Yi et al.; 0089)
(where
“FIG. 3 illustrates “UE” with “PHY” which is considered as including “receiver”
(where
“Random Access Response (S705)” communicated from eNB to UE in FIG.7 maps to “receive a response in downlink”,
“UE attempts to receive a random access response within a random access response reception window indicated by the eNode B” maps to “configured”

a processor configured to determine whether the response is for the preamble or not based on information, included in the response..., and 

(“As described above, the reason why the random access response includes the random access preamble identifier is because a single random access response may include random access response information of at least one UE and thus it is reported to which UE the UL Grant, the Temporary C-RNTI and the TAC are valid. In this step, it is assumed that the UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703.”; Yi et al.; 0090)
(where
FIG. 5 illustrates “processor”,
“a specific UE with RNTI “A” reads the PDCCH”/”UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703” maps to “determine whether the response is for the preamble or ... based on information, included in the response”, where “read” and performs “with RNTI “A”” maps to “determine whether”, “Random Access Response S705”/FIG. 7 maps to “response”, “RNTI “A”” maps to “information”, “response is for the preamble”, “matched” maps to “is for”, “with RNTI “A”” maps to “included”
“one or more UEs located in a cell monitor the PDCCH using its RNTI information” maps to “or not”, since the UEs other than the one with “RNTI “A”” will not match and will not read

Yi et al. embodiment #1 teaches performing RA preamble assignment, sending RA preamble on an uplink and receiving RA response on a downlink where the RNTI is based on the sent preamble.

Yi et al. embodiment #1 as described above does not explicitly teach:
on a system frame number
	
However, embodiment #2 further teaches a SFN capability which includes:
on a system frame number
(“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)
(where
“system frame number”, where the “RNTI” is based on “SFN_id” which maps to “based”

Yi et al. embodiment #2 teaches a calculation for an RNTI which is based on SFN_id.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

As to claim 15:
Yi et al. embodiment #1. discloses:
A communication method performed by a terminal, comprising:
 transmitting a preamble in uplink; (“The UE receives an assigned random access preamble (S701). Methods of receiving the random access preamble may include a method using HO command generated by target eNB and sent via source eNB for handover, a method using a Physical Downlink Control Channel (PDCCH) in case of DL data arrival or positioning, and PDCCH for initial UL time alignment for a sTAG.”; Yi et al.; 0087)

(where
“UE” maps to “terminal”
FIG. 3 illustrates “UE” with “PHY” which is considered as including “transmitter”
“transmits the preamble to the eNode B” maps to “transmit a preamble in an uplink”,
Performing “S703” based on the “RA preamble assignment” as received in “S701” as performed in FIG. 7 maps to “configured”

receiving a response in downlink; and 
 (“Preamble transmission (S703) is on the indicated SCell and Random Access Response (S705) takes place on PCell.”; Yi et al.; 0092)
(“The UE attempts to receive a random access response within a random access response reception window indicated by the eNode B through a handover command or system information after transmitting the random access preamble in step S703 (S705).”; Yi et al.; 0089)
(where
“FIG. 3 illustrates “UE” with “PHY” which is considered as including “receiver”
(where
“receive a response in downlink”,
“UE attempts to receive a random access response within a random access response reception window indicated by the eNode B” maps to “configured”

determining whether the response is for the preamble or not based on information, included in the response, ....
 (“For example, in one embodiment, a certain PDCCH is CRC-masked with a radio network temporary identity (RNTI) “A” and information about data is transmitted using a radio resource “B” (e.g., a frequency location) and transmission format information “C” (e.g., a transmission block size, modulation, coding information or the like) via a certain subframe. Then, one or more UEs located in a cell monitor the PDCCH using its RNTI information. And, a specific UE with RNTI “A” reads the PDCCH and then receive the PDSCH indicated by B and C in the PDCCH information.”; Yi et al.; 0050)
(“As described above, the reason why the random access response includes the random access preamble identifier is because a single random access response may include random access response information of at least one UE and thus it is reported to which UE the UL Grant, the Temporary C-RNTI and the TAC are valid. In this step, it is assumed that the UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703.”; Yi et al.; 0090)

FIG. 5 illustrates “processor”,
“a specific UE with RNTI “A” reads the PDCCH”/”UE selects a random access preamble identifier matched to the random access preamble selected by the UE in step S703” maps to “determine whether the response is for the preamble or ... based on information, included in the response”, where “read” and performs “with RNTI “A”” maps to “determine whether”, “Random Access Response S705”/FIG. 7 maps to “response”, “RNTI “A”” maps to “information”, “preamble identifier matched to the random access preamble” maps to “response is for the preamble”, “matched” maps to “is for”, “with RNTI “A”” maps to “included”
“one or more UEs located in a cell monitor the PDCCH using its RNTI information” maps to “or not”, since the UEs other than the one with “RNTI “A”” will not match and will not read

Yi et al. embodiment #1 teaches performing RA preamble assignment, sending RA preamble on an uplink and receiving RA response on a downlink where the RNTI is based on the sent preamble.

Yi et al. embodiment #1 as described above does not explicitly teach:
on a system frame number
	
However, embodiment #2 further teaches a SFN capability which includes:
on a system frame number
(“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)
(where
“SFN_id” maps to “system frame number”, where the “RNTI” is based on “SFN_id” which maps to “based”

Yi et al. embodiment #2 teaches a calculation for an RNTI which is based on SFN_id.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SFN capability of Yi et al. embodiment #2 into Yi et al. embodiment #1. By modifying the processing/communication of Yi et al. embodiment #1 to include the SFN capability as taught by the processing/communication of Yi et al. embodiment #2 and as further suggested by paragraph 0183 of Yi et al., the benefits of no collision (Yi et al. embodiment #1; 0087) with improved multiple repetition transmission (Yi et al. embodiment #2; 0158) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael K Phillips/Examiner, Art Unit 2464